Per Curiam. Appellant Rodney A. Scales, by and through his attorney, has filed a motion for rule on the clerk. The motion reflects that the record on appeal was due to be filed on December 21, 2000. On December 22, Appellant’s attorney filed a motion for extension of time to file the record on appeal. The trial court granted the extension on January 8, 2001. The record was tendered with this court’s clerk on March 23, 2001. Appellant’s attorney, Dale West, acknowledges that both the motion for extension and the order granting the extension were untimely, and he admits responsibility for tendering the record late.  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. Jones v. State, 338 Ark. 29, 992 S.W.2d 85 (1999) (per curiam) (citing Tarry v. State, 288 Ark. 172, 702 S.W.2d 804 (1986) (per curiam)). The motion for rule on the clerk is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam).